Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered September 11, 1995, convicting him of murder in the second degree (two counts), attempted murder in the second degree, criminal possession of a weapon in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Sullivan, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.